DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketabdar et al. (US 2011/0190060), hereinafter  Ketabdar in view of the Applicant Admitted Prior Art (Smus et al., Magnetic input for mobile virtual reality; In Proceedings of ISWC 15(2015), 43-44), hereinafter AAPA
	In reference to claim 1, Ketabdar discloses a method for determining user input in Figs. 1-2 comprising:
	receiving continuous total magnetic field readings via a processor (control means; see paragraph [18]) wherein some of said magnetic field measurements are due to a magnet (around device interaction means of the electronic device comprises a magnetic sensor for measuring a magnetic field strength… according to  a movement of a magnetic element, finger device 3, as a magnetic element);
	removing via said processor any ambient magnetic field (earth’s magnetic field) components from said magnetic field readings (gesture induced magnetic field strength changes can be separated from measured magnetic field strengths induced by 
other magnetic fields such as the earth's magnetic field; paragraph [18]);
	analyzing via said processor changes in said magnetic field readings and determining when said changes are due to positional changes of a magnet in proximity to said user interface (feature extraction allows for qualifying the evaluated changes of 
the measured magnetic field strengths such that changes being relevant for gesture recognition can be assessed.  In particular, said features can be extracted from filtered changes of the magnetic field strengths which allows a comparably efficient gesture recognition and user interaction (paragraph [21]);
	initiating via said processor at least one command based on tracking positional changes of said magnet (the controlling means has a classification means being arranged to classify the movement of the magnetic element.  With such classification different movements or gestures can be ordered and associated to a specific control or of the electronic device; paragraph [23]).
	Ketabdar discloses gesture induced magnetic field strength changes can be separated from measured magnetic field strengths induced by other magnetic fields such as the earth's magnetic field.  Further, the changes of measured magnetic field strengths as a function of time can be evaluated by subtracting consecutive measured magnetic field strengths (paragraph [18]); .. predefined features in this context can be an average magnetic field strength in different directions, an average piecewise correlation between magnetic field strength in different direction, a zero crossing rate for different direction, combinations thereof or the like; paragraph [19]).
	Ketabdar does not disclose receiving during a plurality of intervals a direction and magnitude of an ambient magnetic field in any vector direction via a magnetometer; and tracking said direction and magnitude of said ambient magnetic field-field continuously via said processor using said received direction and magnitude so that said ambient magnetic field component can be removed.
	In the same field of endeavor, the AAPA discloses receiving during a plurality of intervals (time (s) in Fig. 2) a direction and magnitude of an ambient magnetic field in any vector direction (3D vectors) via a magnetometer; and tracking said direction and magnitude of said ambient magnetic field-field continuously via said processor using said received direction and magnitude so that said ambient magnetic field component can be removed; (Figure 2: Sample magnetometer output for insertion into enclosure, removal from enclosure, and a calibration event such as input event; magnetometers sense the direction and magnitude of nearby magnetic fields. The sensor subsystem provides a stream of 3D vectors (in µT) in the phone’s coordinate system. To convert a stream of magnetometer readings into magnetic north, the phone calibrates for the presence of nearby magnetic fields, seen as rapid changes in the stream of readings (see Figure 2 and page 1, col. 2 “magnetometer sensor characteristic”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to receive during a time intervals and direction and magnitude of ambient magnetic field via magnetometer to tracking and removing to provide accurate input event for the device.
	In reference to claim 3, Ketabdar discloses establishing a location of said magnet using said received direction and magnitude and establishing an initial magnetic field measurement of said magnet prior to receiving any user input (piecewise correlation can particularly be calculated between magnetic field strengths along x and y, x and z, and y and z directions.  For instance, correlation between x and y magnetic field strengths can be calculated; paragraph [19]);
	tracking said direction and magnitude of said magnetic field connected to said magnet continuously via said processor using said received direction and magnitude so that said ambient magnetic field component can be removed from said total magnetic field reading (such feature extraction allows for qualifying the evaluated changes of 
the measured magnetic field strengths such that changes being relevant for gesture recognition can be assessed.  In particular, said features can be extracted from filtered changes of the magnetic field strengths which allows a comparably efficient gesture recognition and user interaction; paragraph [21]; Furthermore, Ketabdar teaches identifying a start and an end of the movement of the magnetic element magnitude of the measured magnetic field strength" relates for example to Euclidian norm of field strength along x-, y- and z-directions.  Like this, an efficient identification of gesture induced movements is possible; paragraph [22]).).
	In reference to claim 4, Ketabdar discloses receiving a measurement for said ambient magnetic field from said magnetometer and tracking said direction and magnitude and measurement of said ambient magnetic field via said processor using said received so that said ambient magnetic field component can be removed from said total magnetic field reading (the changes of measured magnetic field strengths as a function of time can be evaluated by subtracting consecutive measured magnetic field strengths (paragraph [18]; and feature extraction allows for qualifying the evaluated changes of the measured magnetic field strengths such that changes being relevant for gesture recognition can be assessed.  In particular, said features can be extracted from filtered changes of the magnetic field strengths which allows a comparably efficient gesture recognition and user interaction (paragraph [21]). 
	In reference to claim 5, Ketabdar discloses the magnet is dispose in a housing of a finger device (3) as shown in Fig. 1 (paragraph [34]).
 

Claims 6-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketabdar and AAPA in view of Coz et al. (U.S. Patent No. 9,804,383), hereinafter Coz.
In reference to claim 6, Ketabdar discloses the electronic device can be a mobile device or the like such as a head set (paragraph 17). 
Ketabdar does not disclose a housing is configured to receive a mobile device
Coz discloses in Fig. 1 a head set apparatus (100) for determining user input wherein a housing (110) is configured to receive a mobile device (electronic device with display; col. 4, lines 60-68) and a magnet (152) is disposed to the housing (chassis 110).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the housing to receive the mobile device in Ketabdar as taught by Coz to provide to users at a relatively low cost as compared with other VR headset implementation (col. 3, lines 44-50).
In reference to claim 7, Ketabdar discloses the magnetometer (51) disposed in the mobile device (2) as in paragraph [39]).
In reference to claim 8, Coz discloses the housing a virtual reality wearable device housing as shown in Fig. 1 and the magnet (152) is disposed in the housing.
In reference to claim 9, Ketabdar discloses changes to the housing (3) causes positional changes to said magnet, i.e., magnet element of the finger ring (see Fig. 2).
	In reference to claim 10, Ketabdar discloses the control means receives information about exact location of the magnet (gestures can be movements of the magnet element in front or back of the electronic device… paragraph [38]).
	In reference to claim 11, Ketabdar discloses only the ambient magnetic field is continually calculated unit a user input mode is enter, at which time a current ambient magnetic field measurement is stored (gesture such as user input induced magnetic field strength changes can be separated from measured magnetic field strengths induced by other magnetic fields such as the earth's magnetic field, for example, the earth’s magnetic field at the time of the gesture input must be stored to be subtracted with the magnitude field strength induced by the gesture). Further, the changes of measured magnetic field strengths as a function of time can be evaluated by subtracting consecutive measured magnetic field strengths; paragraph [18]).
	In reference to claim 12, Ketabdar discloses magnetic field from movement of the magnet is calculated during user input (the changes of measured magnetic field strengths as a function of time can be evaluated by subtracting consecutive measured magnetic field strengths; paragraph [18]). 
	In reference to claim 13, Ketabdar discloses upon existing input mode, a last value of the total magnetic is saved, and the processor returns to only measuring the ambient magnetic field continually (the controlling means has an identification means being arranged to identify a start of the movement of the magnetic element when a magnitude of the measured magnetic field strength of the magnetic element exceeds a threshold and an end of the movement of the magnetic element when the magnitude of the measured magnetic field strength of the magnetic element falls below the threshold.  In this context, the term "magnitude of the measured magnetic field strength" relates for example to Euclidian norm of field strength along x-, y- and z-directions.  Like this, an efficient identification of gesture induced movements is possible; paragraph [22]).
	In reference to claim 14, Coz discloses the processor to is disposed in the housing (electronic device that is inserted in the VR headset 100 may detect this change in the magnetic field as an input signal that allows a user to interact with a VR application or VR content that is being executed on the electronic device.  When the external force is removed, the magnetic forces of the magnets 152 and 158 may cause the magnet 152 to return to its original position with the slot 154, e.g., as shown in FIG. 1A).
	In reference to claim 15, Ketabdar discloses the processor is disposed on the mobile device; paragraph [26].
	In reference to claim 16, Ketabdar discloses in Figs. 1 and 2 an apparatus (1) with a mobile device (2) and having a user interface (display screen) user input comprising
	a magnet (magnetic ring 3) in proximity to said user interface such that input provided to said user interface causes positional changes to said magnet;
	a processor configured to receive continuous total magnetic field readings, wherein some of said magnetic field measurements are due to magnetic field of said magnet (control means; see paragraph [18]) wherein some of said magnetic field measurements are due to a magnet (around device interaction means of the electronic device comprises a magnetic sensor for measuring a magnetic field strength… according to a movement of a magnetic element, finger device 3, as a magnetic element);
	said processor configured to remove any ambient magnetic field components from said total magnetic field readings (paragraph [18]) and initiate at least one command when said processor determines that changes in said magnetic field readings are due to positional changes of said magnet in proximity to said user interface (paragraph [23]); (see discussion of claim 1).
	Ketabdar does not disclose receiving during a plurality of intervals a direction and magnitude of an ambient magnetic field in any vector direction via a magnetometer; and tracking said direction and magnitude of said ambient magnetic field-field continuously via said processor using said received direction and magnitude so that said ambient magnetic field component can be removed.
	In the same field of endeavor, Smus discloses receiving during a plurality of intervals (time (s) in Fig. 2) a direction and magnitude of an ambient magnetic field in any vector direction (3D vectors) via a magnetometer; and tracking said direction and magnitude of said ambient magnetic field-field continuously via said processor using said received direction and magnitude so that said ambient magnetic field component can be removed; (Figure 2: Sample magnetometer output for insertion into enclosure, removal from enclosure, and a calibration event such as input event; magnetometers sense the direction and magnitude of nearby magnetic fields. The sensor subsystem provides a stream of 3D vectors (in µT) in the phone’s coordinate system. To convert a stream of magnetometer readings into magnetic north, the phone calibrates for the presence of nearby magnetic fields, seen as rapid changes in the stream of readings (see Figure 2 and page 1, col. 2 “magnetometer sensor characteristic”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to receive during a time intervals and direction and magnitude of ambient magnetic field via magnetometer to tracking and removing to provide accurate input event for the device.
	Ketabdar does not disclose a housing configured to receive a mobile device having the user interface
	In the same field of endeavor, Coz discloses a housing configured to receive a mobile device and having a user interface as shown in Fig. 1 Coz discloses in Fig. 1 a head set apparatus (100) for determining user input wherein a housing (110) is configured to receive a mobile device (electronic device with display; col. 4, lines 60-68).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the housing to receive the mobile device in Ketabdar as taught by Coz to provide to users at a relatively low cost as compared with other VR headset implementation (col. 3, lines 44-50). 
In reference to claim 19, Ketabdar discloses said processor is configured to establish a location of said magnet using said received direction and magnitude and said processor is further configured to establish an initial magnetic field measurement of said magnet prior to receiving any user input such that said direction and magnitude of said magnetic field connected to said magnet can be tracked continuously using said received direction and magnitude so that said ambient magnetic field component can be removed from said total magnetic field reading (piecewise correlation can particularly be calculated between magnetic field strengths along x and y, x and z, and y and z directions.  For instance, correlation between x and y magnetic field strengths can be calculated; paragraph [19]…feature extraction allows for qualifying the evaluated changes of the measured magnetic field strengths such that changes being relevant for gesture recognition can be assessed.  In particular, said features can be extracted from filtered changes of the magnetic field strengths which allows a comparably efficient gesture recognition and user interaction; paragraph [21]; Furthermore, Ketabdar teaches identifying a start and an end of the movement of the magnetic element magnitude of the measured magnetic field strength" relates for example to Euclidian norm of field strength along x-, y- and z-directions.  Like this, an efficient identification of gesture induced movements is possible; paragraph [22]).
In reference to claim 20, Ketabdar discloses the receives a measurement for said ambient magnetic field from said magnetometer and tracks said direction and magnitude and measurement of said ambient magnetic field using said received so that said ambient magnetic field component can be removed from said total magnetic field reading (feature extraction allows for qualifying the evaluated changes of the measured magnetic field strengths such that changes being relevant for gesture recognition can be assessed.  In particular, said features can be extracted from filtered changes of the magnetic field strengths which allows a comparably efficient gesture recognition and user interaction; paragraph [21]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 



/DUC Q DINH/Primary Examiner, 
Art Unit 2692